Opinion by
Judge Peters :
This suit in equity was brought by appellee Prather against the personal representatives, and devisees and heirs of Jacob Growder, deceased, on the 13th of September, 1871, to subject the real estate of the deceased to the payment of several claims, alleged by appellee to have been due to him by said testator at his death and to be still unsatisfied, the personal estate being insufficient to satisfy the same.
The case was referred to the master to- ascertain and report the amount of debts unpaid, and the assets, legal and equitable, belonging to said estate. He reported the outstanding debts as amounting to the sum of $433.66 and presented with his report the evidence of said alleged indebtedness. Exceptions were filed to said report by appellants. Some of the items of indebtedness were in favor of Prather of $225.05 with interest from the 10th of -November, 1872, till paid, and in favor of J. B. Foster for the sum of $7.13, with interest from the last-named date till paid, and in favor of B-. F. Side-bottom, administrator of M'. Sidebottom, for $13.38, with interest from the 10th of May, 1872, till paid, with the costs of the suit, and the court adjudged a sale of land to satisfy said several sums, and from that judgment this appeal is prosecuted.
The several demands set up in the petition are controverted in the answer, and the statute of limitations pleaded and relied upon as a bar to each one in proper form, and every claim, even where there had been sufficient evidence of the existence of the same presented by Prather, was barred by lapse of time before he instituted his suit, except the note for $47.20, due 25th of December, 1857, and the administrator of the testator holds debts on Prather more than sufficient to satisfy that demand.
The judgment in favor of Sidebottom’s administrator and that in favor of Foster’s administrator seem- to be unobjectionable, but *746the judgment must be reversed and the cause is remanded with directions to allow the claim of appellee Prather for $47.20 evidenced by note due 25th of December, 1857, and to■ off-set the same against the demand the administrator holds against Prather, and out of the balance to. satisfy Sidebottom and Foster’s demands, and Prather must pay the costs in the court below and in this court.

Craddock, Traibue, for appellant.


Grover, Montgomery, Revill, for appellees.